 


111 HR 295 IH: More Training for Veterans Act of 2009
U.S. House of Representatives
2009-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 295 
IN THE HOUSE OF REPRESENTATIVES 
 
January 8, 2009 
Mr. Buyer (for himself, Mr. Bilirakis, Mr. Boozman, Mr. Buchanan, and Mr. Stearns) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To authorize appropriations for the veterans’ workforce investment programs. 
 
 
1.Short titleThis Act may be cited as the More Training for Veterans Act of 2009. 
2.Authorization of appropriations for veterans’ workforce investment programsSection 168 of the Workforce Investment Act of 1998 (29 U.S.C. 2913) is amended by adding at the end the following new subsection: 
 
(c)Authorization of appropriationsThere is authorized to be appropriated for each fiscal year $20,000,000 for programs authorized under this section..  
 
